DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (2021/0160016) in view of Futaki (2020/0296712).
Regarding claims 1 and 8, Takeda discloses a network node and a method in a network node for radio resource allocation, the method comprising: allocating a number of subframes to a first terminal device for uplink transmission, in which the first terminal device repeatedly transmits its data to the network node for N times, wherein N is an integer greater than 1 (see a UE repeats transmitting UL data a predetermined number of times in paragraph 0031 and allocating UL data that is transmitted in UL-grant free transmission in paragraph 0031); decoding the data received from the first terminal device after the data has been received for M times, wherein M is an integer smaller than N (see The received signal processing section 304 performs receiving processes (for example, demapping, demodulation, decoding and so on) of received signals in paragraphs 0121, 0144); and recording, after the received data from the first terminal device is successfully decoded, rest of repetitions being allocated to the first terminal skipped in paragraph 0044; when UL grant-free transmission is applied to UL data, it may be possible to control its retransmission based on the status of its receipt at the radio base station in paragraph 0035; the cycle of resources in the time and/or frequency direction in paragraph 0052; some of the parameters (for example, parameters related to power ramping, RV cycling (changing), MCS adjustment, etc.) may be configured within a given number of repeated transmissions, or may be configured between repeated transmissions in paragraph 0053). Takeda doesn't specifically disclose the repetitions are subframes. However, Futaki discloses this feature (see The configuration information regarding transmission of the uplink control information (PUCCH) and the transmission of the uplink data (PUSCH) may be, for example, information indicating how many times they are repeatedly transmitted or may be information indicating which subframe(s) is used for repeatedly transmitting them in paragraph 0056). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 3 and 10, Takeda discloses after the recoding, the method further comprises: in response to an uplink transmission need of a second terminal device, checking whether there is recycling uplink resource left or not; allocating, if there is recycling uplink resource left, the left resource to the second terminal device (see a radio base station schedules the radio resources (such as the frequency bandwidth and transmission power that can be used in each user terminal) to allocate to each user terminal in TTI units in paragraph 0167. Note that 
Regarding claims 7, 14, and 20, Takeda discloses wherein decoding the data received from the first terminal device after the data has been received for M times comprises: trying to decode the data received from the first terminal device periodically, until the received data from the first terminal device is successfully decoded; and stopping receiving data from the first terminal device after the received data from the first terminal device is successfully decoded (see decode in paragraphs 0121-0122; the base station has received data accurately while the transmission can be repeated 3 more times, so that the remaining 3 repetitions of the transmissions can be skipped (stop receiving data) in paragraph 0044). 
Regarding claim 16, Takeda discloses perform link adaption when the left resource has been allocated to the second terminal device (see link adaptation in paragraph 0168). 
 	Regarding claim 17, Takeda discloses SINR in paragraph 0124 but doesn't specifically disclose applying a decreased value of the current SINR. However, it is obvious that the appearance of the second terminal device will cause interference to the first terminal device. As a result, the value of SINR will be decreased.
Regarding claim 18, Takeda discloses mitigate interference in paragraph 0093 but doesn't specifically disclose perform interference cancellation during the uplink transmission from the second terminal device, if the left resource had been allocated to the second terminal device. However, the use of interference canceller to cancel the interference is well known in the art. The Office notice is taken that an interference canceller can be used to cancel interference.
 
Allowable Subject Matter
Claims 2, 4-6, 9, 11-13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 4-6, 9, 11-13, and 19, the prior art of record fails to teach or suggest in response to an uplink transmission need of a second terminal device, checking whether there is unallocated resource available for the second terminal device; when there is not enough unallocated resource available, allocating, if there is recycling uplink resource left, the left resource to the second terminal device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472